BOND EXON." There was no express reinstatement of the bond in the
                minutes entered after exoneration. 2
                            The municipal court proceeded with forfeiture. After the bond
                was forfeited, the surety moved to set aside the forfeiture. The surety
                argued that it took no action because the minutes indicated that the bond
                had been exonerated. After the motion was denied, the surety petitioned
                for a writ of mandamus in the district court, asking that the district court
                order the municipal court to set aside the forfeiture. The district court
                denied the petition and the surety appealed.
                            "[T]he proper mode of review for orders entered in ancillary
                bail bond proceedings is by an original writ petition." Int? Fid. Ins. Co. ex
                rel. Blackjack Bonding, Inc. v. State, 122 Nev. 39, 41, 126 P.3d 1133, 1133
                (2006). "A writ of mandamus is available to compel the performance of an
                act that the law requires or to control a manifest abuse of discretion." Id.
                at 42, 126 P.3d at 1134. "A manifest abuse of discretion is a clearly
                erroneous interpretation of the law or a clearly erroneous application of a
                law or rule." State v. Eighth Judicial Dist. Court, 127 Nev. „ 267
                P.3d 777, 780 (2011) (internal quotation omitted).
                            Under NRS 178.506, bail is forfeited after the breach of a
                condition of the bond. Here, the municipal court exonerated the bond. At
                that time, the court should have released the bail. NRS 178.522. There
                should have been no bail left to forfeit at the time of the forfeiture
                proceedings. Therefore, we hold that the municipal court abused its
                discretion by forfeiting bail that should have been released with

                      2The parties did not argue, and we do not address, whether minute
                orders are ineffectual. See AOB 6-8; RAB 14-16.



SUPREME COURT
        OF
     NEVADA
                                                       2
(01 I947A
                exoneration of the bond. The district court abused its discretion by
                not issuing a writ of mandamus compelling the municipal court to set
                aside the erroneous forfeiture. On remand, the district court shall issue
                that writ.
                              Accordingly we,
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                        A
                                                  Hardesty
                                                            tist Peastin          J.




                                                  Douglas


                                                                              ,   J.




                cc:   Hon. Jennifer P. Togliatti, District Judge
                      Armstrong Teasdale, LLP/Las Vegas
                      Las Vegas City Attorney/Criminal Division
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1047A